DETAILED ACTION

	 This Office Action corresponds to the After Final response filed 01/29/2021 in which Claims 1, 7, and 13 are currently amended. Claims 2, 8, and 18 are cancelled. Claims 21-23 are new. Claims 1, 3-7, 9-17, and 19-23 are pending in the application with claims 1, 7, 13, 21, and 22 being independent claims. Claims 1, 3-7, 9-17, and 19-23, now re-numbered as claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status

 	The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments

1.	The Examiner indicated allowable subject matters in the office action mailed on 12/01/2020. As such, the applicant has amended independent claim 1 to incorporate the limitations of allowable claim 2, the features of allowable claim 8 into independent claim 7, and the features of allowable claim 18 into independent claim 13. New independent claim 21 includes features similar to those recited by claim 14, which has been indicated as allowable. New independent claim 22 includes features similar to those recited by claim 19, which has been indicated as allowable. In view of the aforesaid amendments applicant’s arguments in After Final response in pages 9-15 of the REMARKS filed on 01/29/2021, with respect to the rejection under 35 U.S.C § 103(a), have been fully considered and are persuasive.
	In view of the foregoing, the rejections to the claims under 35 U.S.C. 103(a) in the Final Office Action mailed on 12/01/2020 are hereby withdrawn.

Allowable Subject Matter
2.	  Claims 1, 3-7, 9-17, and 19-23 are allowed over prior art of record.
Reasons for Allowance 
3. 	The following is an examiner’s statement of reasons for allowance:
 Independent claims 1, 7, 13, 21, and 22 are allowed and the corresponding dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies. 
 	Sykora et al. (US 20170357967 A1, prior art on the record) discloses a secure circuit is configured to generate a public key pair usable to authenticate a user of the computing device. The memory has program instructions stored therein that are executable by the processor to cause the computing device to perform operations including authenticating the user with a server system by sending authentication information supplied by the user. The operations further include, in response to the server system verifying the authentication information, receiving a first token usable to register the public key pair with the server system and sending, to the server system, a request to register the public key pair for authenticating the user. In such an embodiment, the request includes the first token and identifies a public key of the public key pair. (Sykora, Abstract). 
 	Further, the invention of Sykora discloses that a user is authenticated with an entity via a digital signature generated by a secure circuit in the user's computing device (as opposed to repeatedly being required to enter a credential each time the user wants to authenticate with the entity). The computer device performs a registration process for a public key pair generated by the secure circuit in order to begin authenticating using a 
 	Grove discloses a portable I/O device to display a challenge from a kiosk or other multi-user computer and to enter a response to the challenge and transmit that response to the multi-user computer. The portable I/O device interfaces with a hardware security device, which generates the response using data securely stored in therein (Grove, Abstract).
With regards to the cited prior art of record it is to be noted that although the references are from same or similar fields of endeavor however, the Applicant’s invention is directed towards user authentication using a companion device. The subject matters of independent claims 1, 7, 13, 21, and 22 are allowable since certain key features of the claimed invention are not taught or fairly suggested by the prior art. Specifically, the limitations in claim 1 that recite “receive an approval of the user 
	Similarly, independent claims 7, 13, 21, and 22 are allowable as the combination of the cited references does not reasonably teach or suggest the respective claim features.
	 The claimed subject matters are novel and non-obvious in scope over the prior art of record as the prior-art references fail to teach each and every features of the independent claim(s) including the limitations set forth above.
  	In view of the foregoing, the scope of claimed subject matters renders the invention patentably distinct as none of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
   	Furthermore, the Examiner performed updated search which does not yield other specific references that reasonably, either alone or in combination, would result a . 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
 				Conclusion
4.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8593.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/MAHFUZUR RAHMAN/
Primary Examiner, Art Unit 2498